Exhibit 10.1

Execution Version

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of this 2nd day
of April, 2008, (the “Signing Date”), by and between Perini Corporation, a
Massachusetts corporation (herein referred to as “Employer”), and Ronald N.
Tutor, an individual (“Executive”).

WHEREAS, on the Signing Date, Employer is entering into that certain Agreement
and Plan of Merger (the “Merger Agreement”) by and among the Employer, Trifecta
Acquisition LLC, a California limited liability company and a wholly-owned
subsidiary of Employer (“Merger Sub”), Tutor-Saliba Corporation, a California
corporation (the “Company”), Executive and shareholders of the Company;

WHEREAS, Employer, Merger Sub and the Company intend to effect a merger of the
Company with and into Merger Sub (the “Merger”), with Merger Sub to be the
surviving entity of the Merger and a wholly-owned Subsidiary of Employer;

WHEREAS, as a condition to entering into the Merger Agreement, the Employer and
Executive desire to enter into this Agreement (contingent on the closing of the
transactions contemplated hereby) to set out the terms and conditions for the
continued employment relationship of Executive with the Employer.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

Section 1. Effectiveness. This Agreement shall become effective on, and not
effective until, the Closing Date (as defined in the Merger Agreement) (the
“Effective Date”). This Agreement shall automatically terminate upon termination
of the Merger Agreement.

Section 2. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Employer agrees to continue to employ Executive and Executive
agrees to continue to be employed by the Employer for the Employment Period set
forth in Section 3 and in the positions and with the duties set forth in
Section 4. Terms used herein with initial capitalization not otherwise defined
are defined in Section 27.

Section 3. Term. The initial term of employment under this Agreement shall be
for a five-year period commencing on the Effective Date (the “Initial Term”).
The term of employment shall be automatically extended for an additional
consecutive 12-month period (the “Extended Term”) on the fifth anniversary of
the Effective Date and each subsequent anniversary, unless and until the
Employer or Executive provides written notice to the other party in accordance
with Section 14 hereof not less than 90 days before such anniversary date that
such party is electing not to extend the term of employment under this Agreement
(“Non-Renewal”), in which case the term of employment hereunder shall end as of
the end of such Initial Term or Extended Term, as the case may be, unless sooner
terminated as hereinafter set forth. Such Initial Term and all such Extended
Terms are collectively referred to herein as the “Employment Period.”



--------------------------------------------------------------------------------

Section 4. Position and Duties. During the Employment Period, Executive shall
serve as the Chief Executive Officer of the Employer, as a member of the
Employer’s Board of Directors (the “Board”) and as Chairman of the Board. In
such capacities, Executive shall report exclusively to the Board and shall be
the most senior executive officer of the Employer and shall have the duties,
responsibilities and authorities customarily associated with the positions of
chairman of the board of directors and chief executive officer of a company the
size and nature of the Employer, including, without limitation, oversight of the
Employer’s day-to-day operations. Executive shall use his good faith efforts to
assist the Employer in developing a long-term succession plan and assisting in
its implementation. Executive shall devote Executive’s reasonable best efforts
and full business time to the performance of Executive’s duties hereunder and
the advancement of the business and affairs of the Employer; provided that
Executive shall be entitled (i) with the consent of the Board (which shall not
be unreasonably withheld), to serve as a member of the board of directors of a
reasonable number of other companies, (ii) to serve on civic, charitable,
educational, religious, public interest or public service boards (including,
without limitation, the USC Board of Trustees), and (iii) to manage Executive’s
personal and family investments, in each case, to the extent such activities,
individually or in the aggregate, do not materially interfere with the
performance of Executive’s duties and responsibilities hereunder.

Section 5. Place of Performance. During the Employment Period, Executive shall
be based primarily at the offices of the Employer as of the Effective Time near
Los Angeles, California, or from the principal executive offices of the Employer
in Las Vegas, Nevada, at such time as the primary office of Employer is
established in Las Vegas, except for reasonable travel on the Employer’s
business consistent with Executive’s positions.

Section 6. Compensation and Benefits.

(a) Base Salary. During the Employment Period, the Employer shall pay to
Executive a base salary (the “Base Salary”) at the rate of no less than
$1,500,000 per calendar year, less applicable deductions, and prorated for any
partial year. The Base Salary shall be reviewed for increase by the Employer no
less frequently than annually and shall be increased in the discretion of the
Employer and any such adjusted Base Salary shall constitute the “Base Salary”
for purposes of this Agreement. The Base Salary shall be paid in substantially
equal installments in accordance with the Employer’s regular payroll procedures.
Executive’s Base Salary may not be decreased during the Employment Period.

(b) Annual Bonus. Executive shall be paid an annual cash performance bonus (an
“Annual Bonus”) in respect of each calendar year that ends during the Employment
Period, to the extent earned based on performance against objective performance
criteria. The performance criteria for any particular calendar year shall be
established by the Compensation Committee of the Board (the “Compensation
Committee”) no later than 90 days after the commencement of such calendar year.
Executive’s Annual Bonus for a calendar year shall equal 175% of his Base Salary
for that year if target levels of performance for that year (as established by
the Compensation Committee when the performance criteria for that year are
established) are achieved, with greater or lesser amounts (including zero) paid
for performance above and below target (such greater and lesser amounts to be
determined by a formula established by the Compensation Committee for that year
when it established the targets and performance criteria for that year).
Executive’s Annual Bonus for a calendar year shall

 

2



--------------------------------------------------------------------------------

be determined by the Compensation Committee after the end of the calendar year
and shall be paid to Executive when annual bonuses for that year are paid to
other senior executives of the Employer generally, but in no event later than
March 15 of the following calendar year. In carrying out its functions under
this Section 6(b), the Compensation Committee shall at all times act reasonably
and in good faith, and shall consult with Executive to the extent appropriate.

(c) Equity Compensation. Executive will be considered at a level appropriate for
his positions with the Employer for participation in the Employer’s company-wide
equity incentive plan to be adopted after the Effective Date, including the
potential grant of restricted stock units of the Employer (the “Restricted Stock
Units”). Subject to the terms of this Agreement, any Restricted Stock Units that
are granted shall be governed by a restricted stock unit agreement in
substantially the form used by the Employer for awards of restricted stock units
to other senior executives.

(d) Other Incentives. Executive shall be eligible for other or additional
long-term incentives in the sole and absolute discretion of the Compensation
Committee and/or the Board. Such incentive awards (if any) shall be at a level,
and on terms and conditions, that are commensurate with Executive’s positions
and responsibilities at the Employer and appropriate in light of corresponding
awards to other senior executives of the Employer (but without regard to any
special or one-time grants to other senior executives, including any sign-on or
special retention grants). Except as otherwise provided herein, Executive shall
not be entitled to participate in any other compensation, bonus, retention or
incentive program, except as may be explicitly determined by the Board or the
Compensation Committee in its sole and absolute discretion.

(e) Perquisites. During the Employment Period, Executive shall be entitled to
150 hours of flying time per calendar year of personal use of the Business
Boeing Jet 737-700 Reg. No. N315TS, S/N 30772 (“BBJ”) with any unused balance
being carried forward to subsequent calendar years in the Employment Period.
Executive shall also be provided with use of an automobile and driver, and use
of an apartment in Las Vegas, Nevada, in each case on terms and conditions to be
determined by the Board. During the Employment Period, Executive shall, in
addition to the foregoing, also be entitled to (i) to participate in all fringe
benefits and perquisites made available generally to senior executives of the
Employer, such participation to be at levels, and on terms and conditions, that
are commensurate with his positions and responsibilities at the Employer, and
(ii) to receive such additional fringe benefits and perquisites as the Employer
may, in its sole and absolute discretion, from time to time provide.

(f) Vacation; Benefits. Executive shall be entitled to 30 vacation days during
each calendar year in the Employment Period, such vacation to be accrued, taken
and carried over in accordance with the policies of the Employer. During the
Employment Period, Executive will be entitled to participate in all pension,
retirement, profit sharing, savings, 401(k), income deferral, life insurance,
disability insurance, accidental death and dismemberment protection, travel
accident insurance, hospitalization, medical, dental, vision and other employee
benefit plans, programs and arrangements that may from time to time be made
available generally to other senior executives of the Employer, all to the
extent Executive is eligible under the terms of such plans, programs and
arrangements. Executive’s participation in all such plans, programs and
arrangements shall be at a level, and on terms and conditions, that are
commensurate with his positions and responsibilities at the Employer. In
addition, the Employer shall, as promptly as reasonably practicable after the
Effective Date and with Executive’s full cooperation, obtain on behalf of
Executive life insurance coverage under

 

3



--------------------------------------------------------------------------------

term or ordinary life insurance polici(es) (at Executive’s choice) with an
aggregate annual premium cost not to exceed $175,000. Except for the immediately
preceding sentence, nothing in this Section 6 shall be construed to require the
Employer to establish or maintain any particular employee benefit plan, program
or arrangement.

Section 7. Expenses. Executive is expected and is authorized to incur reasonable
expenses in the performance of his duties hereunder. The Employer shall
reimburse Executive for all such expenses reasonably and actually incurred in
accordance with policies which may be adopted from time to time by the Employer
promptly upon periodic presentation by Executive of an itemized account,
including reasonable substantiation, of such expenses. Unless the Employer’s
financial condition materially declines from that existing at the Effective
Date, the Employer shall maintain for Executive’s business use an aircraft
similar to the aircraft historically used by the Company prior to the Effective
Date.

Section 8. Confidentiality, Non-Disclosure and Non-Competition Agreement. The
Employer and Executive acknowledge and agree that during Executive’s employment
with the Employer, Executive will have access to and may assist in developing
Confidential Information and will occupy a position of trust and confidence with
respect to the Employer’s affairs and business and the affairs and business of
its Affiliates. Executive agrees that the following obligations are necessary to
preserve the confidential and proprietary nature of Confidential Information and
to protect the Employer and its Affiliates against harmful solicitation of
employees and customers, harmful competition and other actions by Executive that
would result in serious adverse consequences for the Employer and any of its
Affiliates:

(a) Non-Disclosure. During and after Executive’s employment with the Employer,
Executive will not knowingly use, disclose or transfer any Confidential
Information other than as authorized in writing by the Employer or within the
scope of Executive’s duties with the Employer as determined reasonably and in
good faith by Executive. Anything herein to the contrary notwithstanding, the
provisions of this Section 8(a) shall not apply (i) when disclosure is required
by law or by any court, arbitrator, mediator or administrative or legislative
body (including any committee thereof) with actual or apparent jurisdiction to
order Executive to disclose or make accessible any information; (ii) to the
extent necessary in connection with any other litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement; (iii) as to information that becomes generally
known to the public or within the relevant trade or industry other than due to
Executive’s violation of this Section 8(a); or (iv) as to information that is or
becomes available to Executive on a non-confidential basis from a source that is
entitled to disclose it to Executive.

(b) Materials. Executive will not remove any Confidential Information or any
other property of the Employer or any of its Affiliates from the Employer’s
premises or make copies of such materials except for normal and customary use in
the Employer’s business as determined reasonably and in good faith by Executive.
The Employer acknowledges that Executive, in the ordinary course of his duties,
routinely uses and stores Confidential Information at home and other locations.
Executive will return to the Employer all Confidential Information and copies
thereof and all other property of the Employer or any of its Affiliates at any
time upon the request of the Employer and in any event promptly after
termination of Executive’s employment. Executive agrees to identify and return
to the Employer any copies of

 

4



--------------------------------------------------------------------------------

any Confidential Information within Executive’s control after Executive ceases
to be employed by the Employer. Anything to the contrary notwithstanding,
nothing in this Section 8 shall prevent Executive from retaining a home
computer, papers and other materials of a personal nature, including diaries,
calendars and Rolodexes, information relating to his compensation or relating to
reimbursement of expenses, information that he reasonably believes may be needed
for tax purposes, and copies of plans, programs and agreements relating to his
employment.

(c) Developments. Executive shall, promptly upon reasonable request, disclose to
the Employer all inventions (whether patentable or not), trade secrets,
trademark concepts, and advertising and marketing concepts (collectively,
hereinafter referred to as “Developments”), that he makes, alone or with others,
during his employment with Employer or any of its Affiliates relating to any of
their businesses. Employer will exclusively own all Developments. Executive
hereby assigns to the Employer all rights that he has or acquires in any
Developments, and he will execute any documents and take any actions as
reasonably requested by the Employer necessary to effect that assignment.
Executive need not incur any cost related to that assignment or the creation of
any related intellectual property rights. The parties agree that Developments
are Confidential Information. Both during the Employment Period and thereafter,
Executive shall fully cooperate with the Employer’s reasonable requests in the
protection and enforcement of any intellectual property rights that relate to
services performed by Executive for the Employer or any of its Affiliates,
whether under the terms of this Agreement or otherwise. This shall include, upon
reasonable request by the Employer, executing, acknowledging, and delivering to
Employer all documents or papers that may be necessary to enable Employer to
publish or protect such intellectual property rights. The Employer shall bear
all costs in connection with Executive’s compliance with the terms of this
provision.

(d) Cooperation. During the Employment Period and thereafter Executive will,
upon reasonable request and subject to such reasonable condition as Executive
may reasonably establish: (a) cooperate with the Employer in connection with any
matter that arose during Executive’s employment and that relates to the business
or operations of the Employer or any of its Affiliates, or of which Executive
may have any knowledge or involvement; and (b) consult with and provide
information to the Employer and its representatives concerning such matters.
Such cooperation shall be rendered at reasonable times and places and in a
manner that does not unreasonably interfere with any other employment in which
Executive may then be engaged. Nothing in this Agreement shall be construed or
interpreted as requiring Executive to provide any testimony or affidavit that is
not truthful.

(e) No Solicitation or Hiring of Employees. During the Non-Compete Period,
Executive shall not solicit, entice, persuade or induce any individual who is
employed by the Employer or any of its Affiliates (or who was so employed within
180 days prior to Executive’s action) to terminate or refrain from continuing
such employment or to become employed by or enter into contractual relations
with any other individual or entity other than the Employer or any of its
Affiliates, and Executive shall not hire, directly or indirectly, as an
employee, consultant or otherwise, any such person. Anything to the contrary
notwithstanding, the Employer agrees that (i) Executive’s responding to an
unsolicited request from any former employee of the Employer for advice on
employment matters; and (ii) Executive’s responding to an unsolicited request
for an employment reference regarding any former employee of the Employer from
such former employee, or from a third party, by providing a reference setting
forth his personal views about such former employee, shall not be deemed a
violation of this Section 8(e).

 

5



--------------------------------------------------------------------------------

(f) Non-Competition.

(i) During the Non-Compete Period, Executive shall not, directly or indirectly,
(A) solicit or encourage any client or customer of the Employer or any of its
Affiliates, or any person or entity who was such a client or customer within 180
days prior to Executive’s action to terminate, reduce or alter in a manner
adverse to the Employer or any of its Affiliates, any existing business
arrangements with the Employer or any of its Affiliates or to transfer existing
business from the Employer or any of its Affiliates to any other person or
entity, (B) provide services in any capacity to any entity if (i) the entity
competes with the Employer or any of its Affiliates by engaging in any business
engaged in by the Employer or any of its Affiliates in any country in which the
Employer or its Affiliates engages in such business, or (ii) the services to be
provided by Executive are competitive with the Employer and substantially
similar to those previously provided by Executive to the Employer or any of its
Affiliates; or (C) own an interest in any entity described in subsection (B)(i)
immediately above; provided, however, that Executive may own, as a passive
investor, securities of any such entity that has outstanding publicly traded
securities so long as his direct holdings in any such entity shall not in the
aggregate constitute more than 5% of the voting power of such entity. Executive
agrees that, before providing services, whether as an employee or consultant, to
any entity during the Non-Compete Period, he will provide a copy of this
Agreement to such entity, and such entity shall acknowledge to the Employer in
writing that it has read this Agreement. Executive acknowledges that this
covenant has a unique, very substantial and immeasurable value to the Employer,
that Executive has sufficient assets and skills to provide a livelihood for
Executive while such covenant remains in force and that, as a result of the
foregoing, in the event that Executive breaches such covenant, monetary damages
would be an insufficient remedy for the Employer and equitable enforcement of
the covenant would be proper.

(ii) If the restrictions contained in Section 8(f)(i) shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great a period of time or over too great a geographical area or by
reason of their being too extensive in any other respect, Section 8(f)(i) shall
be modified to be effective for the maximum period of time for which it may be
enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.

(g) Publicity. During the Employment Period, Executive hereby grants to the
Employer the right to use, in a reasonable and appropriate manner, Executive’s
name and likeness, without additional consideration, on, in and in connection
with technical, marketing or disclosure materials, or any combination thereof,
published by or for the Employer or any of its Affiliates.

(h) Conflicting Obligations and Rights. Executive agrees to inform the Employer
of any apparent conflicts between Executive’s work for the Employer and any
obligations Executive may have to preserve the confidentiality of another’s
proprietary information or related materials before using the same on the
Employer’s behalf. The Employer shall receive such disclosures in confidence and
consistent with the objectives of avoiding any conflict of obligations and
rights or the appearance of any conflict of interest.

 

6



--------------------------------------------------------------------------------

(i) Enforcement. Executive acknowledges that in the event of any breach of this
Section 8, the business interests of the Employer and its Affiliates will be
irreparably injured, the full extent of the damages to the Employer and its
Affiliates will be impossible to ascertain, monetary damages will not be an
adequate remedy for the Employer and its Affiliates, and the Employer will be
entitled to enforce this Agreement by a temporary, preliminary and/or permanent
injunction or other equitable relief, without the necessity of posting bond or
security, which Executive expressly waives. Executive understands that the
Employer may waive some of the requirements expressed in this Agreement, but
that such a waiver to be effective must be made in writing and should not in any
way be deemed a waiver of the Employer’s right to enforce any other requirements
or provisions of this Agreement. Executive agrees that each of Executive’s
obligations specified in this Agreement is a separate and independent covenant
and that the unenforceability of any of them shall not preclude the enforcement
of any other covenants in this Agreement. Executive further agrees that any
breach of this Agreement by the Employer prior to the Date of Termination shall
not release Executive from compliance with his obligations under this Section 8,
so along as the Employer fully complies with Section 10, Section 11, Section 12,
and Section 13.

Section 9. Termination of Employment.

(a) Permitted Terminations. Executive’s employment hereunder may be terminated
during the Employment Period under the following circumstances:

(i) Death. The Employment Period and Executive’s employment hereunder shall
terminate upon Executive’s death;

(ii) By the Employer. The Employer may terminate the Employment Period and
Executive’s employment:

(A) Disability. If Executive has been substantially unable to perform
Executive’s material duties hereunder by reason of illness, physical or mental
disability or other similar incapacity, which inability shall continue for 180
consecutive days or 270 days in any 24-month period (a “Disability”) (provided,
that until such termination, Executive shall continue to receive his
compensation and benefits hereunder, reduced by any benefits payable to him
under any disability insurance policy or plan applicable to him or her); or

(B) Cause. For Cause or without Cause;

(iii) By Executive. Executive may terminate the Employment Period and his
employment for any reason (including Good Reason) or for no reason.

(b) Termination. Any termination of Executive’s employment by the Employer or
Executive (other than because of Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 14 hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon, if any, and shall set forth in reasonable

 

7



--------------------------------------------------------------------------------

detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. Termination of
Executive’s employment shall take effect on the Date of Termination. Executive
agrees, in the event of any dispute under Section 9(a)(ii)(A) as to whether a
Disability exists, and if requested by the Employer, to submit to a physical
examination by a licensed physician selected by mutual consent of the Employer
and Executive (which shall not unreasonably be withheld), the cost of such
examination to be paid by the Employer. The written medical opinion of such
physician shall be conclusive and binding upon each of the parties hereto as to
whether a Disability exists and the date when such Disability arose. This
Section shall be interpreted and applied so as to comply with the provisions of
the Americans with Disabilities Act and any applicable state or local laws.

Section 10. Compensation Upon Termination.

(a) Death. If Executive’s employment is terminated during the Employment Period
as a result of Executive’s death, this Agreement and the Employment Period shall
terminate without further notice or any action required by the Employer or
Executive’s legal representatives. Upon Executive’s death during the Employment
Period, the Employer shall pay or provide the following: (i) Executive’s Base
Salary due through the Date of Termination, (ii) all Accrued Benefits, if any,
to which Executive is entitled as of the Date of Termination at the time such
payments are due, and (iii) all outstanding equity awards held by Executive
immediately prior to his termination shall immediately vest (with outstanding
options remaining exercisable for the length of their remaining term). Except as
set forth herein, the Employer shall have no further obligation to Executive
under this Agreement.

(b) Disability. If the Employer terminates Executive’s employment during the
Employment Period because of Executive’s Disability, the Employer shall pay or
provide the following: (i) Executive’s Base Salary due through the Date of
Termination, (ii) all Accrued Benefits, if any, to which Executive is entitled
as of the Date of Termination at the time such payments are due, and (iii) all
outstanding equity awards held by Executive immediately prior to his termination
shall immediately vest (with outstanding options remaining exercisable for the
length of their remaining term). Except as set forth herein, the Employer shall
have no further obligations to Executive under this Agreement.

(c) Termination by the Employer for Cause or by Executive without Good Reason.
If, during the Employment Period, the Employer terminates Executive’s employment
for Cause pursuant to Section 9(a)(ii)(B) or Executive terminates his employment
without Good Reason, the Employer shall pay to Executive Executive’s Base Salary
due through the Date of Termination and all Accrued Benefits, if any, to which
Executive is entitled as of the Date of Termination, at the time such payments
are due, and Executive’s rights with respect to equity or equity-related awards
shall be governed by the applicable terms of the related plan or award
agreement.

(d) Termination by the Employer without Cause or by Executive with Good Reason.
Subject to Section 10(e), if the Employer terminates Executive’s employment
during the Employment Period other than for Cause or Disability pursuant to
Section 9(a) or if Executive terminates his employment hereunder with Good
Reason: (i) the Employer shall pay Executive (A) Executive’s Base Salary due
through the Date of Termination, (B) a Pro Rata

 

8



--------------------------------------------------------------------------------

Bonus at the time other executives of the Employer receive annual bonuses for
the calendar year in which the Date of Termination occurs, (C) all Accrued
Benefits, if any, to which Executive is entitled as of the Date of Termination,
in each case at the time such payments are due and (D) a cash lump sum in an
amount equal to two times the sum of Executive’s Base Salary and Target Bonus
for the year of termination, (ii) all outstanding equity awards held by
Executive immediately prior to his termination shall immediately vest (with
outstanding options remaining exercisable for the length of their remaining
term), and (iii) Executive and his covered dependents shall be entitled to
continued participation on the same terms and conditions as applicable
immediately prior to Executive’s Date of Termination for 24 months; provided
that if such continued coverage is not permitted under the terms of such benefit
plans, the Employer shall pay Executive an additional amount that, on an
after-tax basis, is equal to the cost of comparable coverage obtained by
Executive.

(e) Change in Control. This Section 10(e) shall apply if there is (i) a
termination of Executive’s employment by the Employer other than for Cause or
Disability pursuant to Section 9(a) or by Executive for Good Reason during the
two-year period after a Change in Control or (ii) a termination of Executive’s
employment by the Employer prior to a Change in Control, if the termination was
at the request of a third party or otherwise arose in anticipation of a Change
in Control. If any such termination occurs, Executive shall receive benefits set
forth in Section 10(d), except that (i) in lieu of the lump-sum payment under
Section 10(d)(i)(D), Executive shall receive in a lump sum after the termination
of his employment an amount equal to three multiplied by the sum of
(A) Executive’s Base Salary and (B) Executive’s Target Bonus and (ii) the
benefits described in Section 10(d)(iii) shall be continued for the greater of
36 months or the balance of the Employment Period. Notwithstanding anything to
the contrary herein, this Section 10(e) shall not apply upon Executive’s death.

(f) Liquidated Damages. The parties acknowledge and agree that damages which
will result to Executive for termination by the Employer of Executive’s
employment without Cause or by Executive for Good Reason shall be extremely
difficult or impossible to establish or prove, and agree that the amounts
payable to Executive under Section 10(d)(i)(D) or Section 10(e)(i) (the
“Severance Payments”) shall constitute liquidated damages for any such
termination. Executive agrees that, except for such other payments and benefits
to which Executive may be entitled as expressly provided by the terms of this
Agreement or any other applicable benefit plan, such liquidated damages shall be
in lieu of all other claims that Executive may make by reason of any such
termination of his employment and that, as a condition to receiving the
Severance Payments, Executive will execute a release of claims substantially in
the form attached hereto as Exhibit A. Within five business days of the Date of
Termination, the Employer shall deliver to Executive the appropriate form of
release of claims for Executive to execute. The Severance Payments shall be made
within three business days of the expiration of the revocation period without
the release being revoked.

(g) No Offset. In the event of termination of his employment, Executive shall be
under no obligation to seek other employment and there shall be no offset
against amounts due to him on account of any remuneration or benefits provided
by any subsequent employment he may obtain. The Employer’s obligation to make
any payment pursuant to, and otherwise to perform its obligations under, this
Agreement shall not be affected by any offset, counterclaim or other right that
the Employer or its affiliates may have against him for any reason.

 

9



--------------------------------------------------------------------------------

(h) Section 409A. Notwithstanding the timing of the payments pursuant to
Section 10 of this Agreement, to the extent Executive would otherwise be
entitled to a payment during the six months beginning on the Date of Termination
that would be subject to the additional tax imposed under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), (i) the payment will not
be made to Executive and instead will be made to an account established to fund
such payments (provided that such funds shall be at all times subject to the
creditors of the Employer) and (ii) the payment, together with interest thereon
at the rate of “prime” plus 1%, will be paid to Executive on the six-month
anniversary of Date of Termination. Similarly, to the extent Executive would
otherwise be entitled to any benefit (other than a cash payment) during the six
months beginning on the Date of Termination that would be subject to the
additional tax under Section 409A of the Code, the benefit will be delayed and
will begin being provided (together, if applicable, with an adjustment to
compensate Executive for the delay, with such adjustment to be determined in the
Employer’s reasonable good faith discretion) on the six-month anniversary of the
Date of Termination. The Employer will establish the account, as applicable, no
later than ten days after Executive’s Date of Termination. It is the intention
of the parties that the payments and benefits to which Executive could become
entitled in connection with termination of employment under this Agreement
comply with Section 409A of the Code. In the event that the parties determine
that any such benefit or right does not so comply, they will negotiate
reasonably and in good faith to amend the terms of this Agreement such that it
complies (in a manner that attempts to minimize the economic impact of such
amendment on Executive and the Employer and its affiliates).

(i) In the event of a Termination of Executive’s employment by Employer without
Cause, notwithstanding the limitation on Transfer set forth in Section 5(a) of
the Shareholders Agreement, dated April 2, 2008, by and among Employer,
Executive, and certain other shareholders of Employer (the “Shareholders
Agreement”), Executive shall be entitled to rely on the proviso set forth in
clause (y)(ii) thereof from and after such termination (without regard to
requirement the Executive wait until the 5 year anniversary of the Effective
Time as set forth therein).

Section 11. Certain Additional Payments by the Employer.

(a) If it shall be determined that any benefit provided to Executive or payment
or distribution by or for the account of the Employer to or for the benefit of
Executive, whether provided, paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code, or any interest
or penalties are incurred by Executive with respect to such excise tax resulting
from any action or inaction by the Employer (such excise tax, together with any
such interest and penalties, collectively, the “Excise Tax”), then Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by Executive of the Excise Tax and all other
income, employment, excise and other taxes that are imposed on the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the sum of
(A) the Excise Tax imposed upon the Payments and (B) the product of any
deductions disallowed because of the inclusion of the Gross-up Payment in
Executive’s adjusted gross income and the highest applicable marginal rate of
federal income taxation for the calendar year in which the Gross-Up Payment is
to be made.

 

10



--------------------------------------------------------------------------------

(b) Subject to the provisions of Section 11(c), all determinations required to
be made under this Section 11, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Employer’s
independent, certified public accounting firm or such other certified public
accounting firm as may be designated by Executive and shall be reasonably
acceptable to the Employer (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Employer and Executive within 15 business
days of the receipt of notice from Executive that there has been a Payment, or
such earlier time as is requested by the Employer. If the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting a
change in the ownership or effective control (as defined for purposes of
Section 280G of the Code) of the Employer, Executive shall appoint another
nationally recognized accounting firm which is reasonably acceptable to the
Employer to make the determinations required hereunder (which accounting firm
shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Employer. Any
Gross-Up Payment, as determined pursuant to this Section 11, shall be paid by
the Employer to Executive within five days of the receipt of the Accounting
Firm’s determination. Any determination by the Accounting Firm shall be binding
upon the Employer and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that additional Gross-Up
Payments shall be required to be made to compensate Executive for amounts of
Excise Tax later determined to be due, consistent with the calculations required
to be made hereunder (an “Underpayment”). If the Employer exhausts its remedies
pursuant to Section 11(c) and Executive is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Employer to or for the benefit of Executive.

(c) Executive shall notify the Employer in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Employer
of the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than 10 business days after Executive is informed in writing of
such claim and shall apprise the Employer of the nature of such claim and the
date on which such claim is requested to be paid. Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
it gives such notice to the Employer (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Employer
notifies Executive in writing prior to the expiration of such period that they
desire to contest such claim, Executive shall:

(i) give the Employer any information reasonably requested by the Employer
relating to such claim;

(ii) take such action in connection with contesting such claim as the Employer
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Employer;

(iii) cooperate with the Employer in good faith effectively to contest such
claim; and

 

11



--------------------------------------------------------------------------------

(iv) permit the Employer to participate in any proceedings relating to such
claim; provided, however, that the Employer shall bear and pay directly all
costs and expenses (including additional interest and penalties incurred in
connection with such contest) and shall indemnify and hold Executive harmless,
on an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.

Section 12. Indemnification. During the Employment Period and thereafter, the
Employer agrees to indemnify and hold Executive and Executive’s heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
Executive that arises out of or relates to Executive’s service as an officer,
director or employee, as the case may be, of the Employer, or Executive’s
service in any such capacity or similar capacity with an affiliate of the
Employer or other entity at the request of the Employer, both prior to and after
the Effective Date, and to promptly advance to Executive or Executive’s heirs or
representatives such expenses upon written request with appropriate
documentation of such expense upon receipt of an undertaking by Executive or on
Executive’s behalf to repay such amount if it shall ultimately be determined
that Executive is not entitled to be indemnified by the Employer. During the
Employment Period and thereafter, the Employer also shall provide Executive with
coverage under its current directors’ and officers’ liability policy to the same
extent that it provides such coverage to its other executive officers. If
Executive has any knowledge of any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, as to
which Executive may request indemnity under this provision, Executive will give
the Employer prompt written notice thereof; provided that the failure to give
such notice shall not affect Executive’s right to indemnification. The Employer
shall be entitled to assume the defense of any such proceeding and Executive
will use reasonable efforts to cooperate with such defense. To the extent that
Executive in good faith determines that there is an actual or potential conflict
of interest between the Employer and Executive in connection with the defense of
a proceeding, Executive shall so notify the Employer and shall be entitled to
separate representation at the Employer’s expense by counsel selected by
Executive (provided that the Employer may reasonably object to the selection of
counsel within ten (10) business days after notification thereof) which counsel
shall cooperate, and coordinate the defense, with the Employer’s counsel and
minimize the expense of such separate representation to the extent consistent
with Executive’s separate defense. This Section 12 shall continue in effect
after the termination of Executive’s employment or the termination of this
Agreement.

Section 13. Attorney’s Fees. The Employer shall advance Executive (and his
beneficiaries) any and all costs and expenses (including without limitation
attorneys’ fees and other charges of counsel) incurred by Executive (or any of
his beneficiaries) in resolving any controversy, dispute or claim arising out of
or relating to this Agreement, any other agreement or arrangement between
Executive and the Employer, Executive’s employment with the Employer, or the
termination thereof; provided that Executive shall reimburse the Employer any
advances on a net after-tax basis to cover expenses incurred by Executive for
claims (a) brought by the Employer on account of Executive’s alleged breach of
Section 8 of this Agreement, breach of Executive’s fiduciary duty of loyalty, or
fraud or material misconduct, if it is judicially determined that the Employer
is the prevailing party, or (b) brought by Executive that are judicially
determined to be frivolous or advanced in bad faith.

 

12



--------------------------------------------------------------------------------

Section 14. Notices. All notices, demands, requests, or other communications
which may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:

 

(i)

  If to the Employer:   Perini Corporation   73 Mt. Wayte Avenue   Framingham,
Massachusetts 01701   Attention:   Corporate Secretary   Facsimile:   (508)
628-2010

(ii)

  If to Executive:   Ronald N. Tutor   Address last shown on the Employer’s
Records

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

Section 15. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.

Section 16. Effect on Other Agreements. The provisions of this Agreement shall
supersede the terms of any plan, policy, agreement, award or other arrangement
of the Employer (whether entered into before or after the Effective Date) to the
extent application of the terms of this Agreement are more favorable to
Executive.

Section 17. Survival. It is the express intention and agreement of the parties
hereto that the provisions of Section 8, Section 10, Section 11, Section 12,
Section 13, Section 14, Section 16, Section 18, Section 19, Section 20,
Section 22, Section 22 and Section 26 hereof and this Section 17 shall survive
the termination of employment of Executive. In addition, all obligations of the
Employer to make payments hereunder shall survive any termination of this
Agreement on the terms and conditions set forth herein.

Section 18. Assignment. The rights and obligations of the parties to this
Agreement shall not be assignable or delegable, except that (i) in the event of
Executive’s death, the personal

 

13



--------------------------------------------------------------------------------

representative or legatees or distributees of Executive’s estate, as the case
may be, shall have the right to receive any amount owing and unpaid to Executive
hereunder and (ii) the rights and obligations of the Employer hereunder shall be
assignable and delegable in connection with any subsequent merger,
consolidation, sale of all or substantially all of the assets or equity
interests of the Employer or similar transaction involving the Employer or a
successor corporation. The Employer shall require any successor to the Employer
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Employer would be required to perform it if no such
succession had taken place.

Section 19. Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.

Section 20. Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the party against
whom enforcement is sought. Neither the waiver by either of the parties hereto
of a breach of or a default under any of the provisions of this Agreement, nor
the failure of either of the parties, on one or more occasions, to enforce any
of the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.

Section 21. Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

Section 22. Governing Law; Venue. This Agreement, the rights and obligations of
the parties hereto, and any claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of California
(but not including any choice of law rule thereof that would cause the laws of
another jurisdiction to apply). Except as otherwise provided in Section 8(i),
each of the parties agrees that any dispute between the parties shall be
resolved only in the courts of the State of California sitting in Los Angeles,
California or the United States District Court for the Central District of
California and the appellate courts having jurisdiction of appeals in such
courts. In that context, and without limiting the generality of the foregoing
(but subject to Section 8(i)), each of the parties hereto irrevocably and
unconditionally (a) submits for himself or itself in any proceeding relating to
this Agreement or Executive’s employment by the Employer or any of its
Affiliates, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of California sitting in Los Angeles, California, the court of the United
States District Court for the Central District of California and appellate
courts having jurisdiction of appeals from any of the foregoing, and agrees that
all claims in respect of any such Proceeding shall be heard and determined in
such California State court or, to the extent permitted by law, in such federal
court; (b) consents that any such Proceeding may and shall be brought in such
courts and waives any objection that he or it may now or thereafter have to the
venue or jurisdiction of any such Proceeding in any such court or that such
Proceeding was brought in an inconvenient court and

 

14



--------------------------------------------------------------------------------

agrees not to plead or claim the same; (c) waives all right to trial by jury in
any Proceeding (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or Executive’s employment by the Employer or any of
its Affiliates, or his or its performance under or the enforcement of this
Agreement; (d) agrees that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at his
or its address as provided in Section 14; and (e) agrees that nothing in this
Agreement shall affect the right to effect service of process in any other
manner permitted by the laws of the State of California.

Section 23. Representations. Executive represents, warrants and covenants to the
Employer that: (i) on or prior to the date hereof, Executive has informed the
Employer of any judgment, order, agreement or arrangement of which he is
currently aware and which may affect his right to enter into this Agreement and
to fully perform his duties hereunder; (ii) Executive is knowledgeable and
sophisticated as to business matters, and that prior to assenting to the terms
of this Agreement, or giving the representations and warranties herein, he has
been given a reasonable time to review it and has consulted with counsel of his
choice; (iii) in entering into this Agreement, Executive is not knowingly
breaching or violating any provision of any law or regulation; and
(iv) Executive has not knowingly provided to the Employer, nor been requested by
the Employer to provide, any confidential or non-public document or information
of a former employer that constitutes or contains any protected trade secret,
and will not knowingly use any protected trade secrets of any former employer in
the course of his employment hereunder.

Section 24. Entire Agreement. This Agreement constitutes the entire agreement
between the parties respecting the employment of Executive, there being no
representations, warranties or commitments except as set forth herein.

Section 25. Counterparts. This Agreement may be executed in two counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.

Section 26. Withholding. The Employer may withhold from any benefit payment
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling; provided that
any withholding obligation arising in connection with the exercise of a stock
option or the transfer of stock or other property shall be satisfied through
withholding an appropriate number of shares of stock or appropriate amount of
such other property.

Section 27. Definitions.

“Accrued Benefits” means (i) any compensation deferred by Executive prior to the
Date of Termination and not paid by the Employer or otherwise specifically
addressed by this Agreement; (ii) any amounts or benefits owing to Executive or
to Executive’s beneficiaries under the then applicable benefit plans of the
Employer; (iii) any amounts owing to Executive for reimbursement of expenses
properly incurred by Executive prior to the Date of Termination and which are
reimbursable in accordance with Section 7; and (iv) any other benefits or
amounts due and owing to Executive under the terms of any plan, program or
arrangement of the Employer.

 

15



--------------------------------------------------------------------------------

“Affiliate” means any entity controlled by, in control of, or under common
control with, the Employer.

“Cause” shall be limited to the following events (i) Executive’s conviction of,
or plea of nolo contendere to, a felony (other than in connection with a traffic
violation) under any state or federal law; (ii) Executive’s willful and
continued failure to substantially perform his essential job functions hereunder
after receipt of written notice from the Employer that specifically identifies
the manner in which Executive has substantially failed to perform his essential
job functions and specifying the manner in which Executive may substantially
perform his essential job functions in the future; (iii) a material act of fraud
or willful and material misconduct with respect, in each case, to the Employer,
by Executive; (iv) a willful and material breach this Agreement; (v) a material
breach by Executive of any material written policy of the Employer; or (vi) a
failure by Executive to cooperate in any investigation or audit regarding the
accounting practices, financial statements, or business practices of the
Employer or any of its Affiliates. For purposes of this provision, no act or
failure to act, on the part of Executive, shall be considered “willful” unless
it is done, or omitted to be done, by Executive in bad faith or without
reasonable belief that Executive’s action or omission was in the best interests
of the Employer. Anything herein to the contrary notwithstanding, Executive
shall not be terminated for “Cause” hereunder unless (A) written notice stating
the basis for the termination is provided to Executive, (B) as to clauses (ii),
(iii), (iv), (v) or (vi) of this paragraph, he is given 10 days to cure the
neglect or conduct that is the basis of such claim (it being understood that any
errors in expense reimbursement may be cured by repayment), (C) if he fails to
cure such neglect or conduct, Executive has an opportunity to be heard before
the full Board prior to any vote regarding the existence of Cause and (D) there
is a vote of a majority of the members of the Board to terminate him for Cause.

“Change in Control” means the occurrence of one or more of the following events:
(i) any “person” (as such terms is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934 as amended (the “Act”)) or “group” (as such term
is used in Section 14(d)(d) of the Act) (other than Executive or a group
consisting of Executive) becomes a “beneficial owner” (as such term is used in
Rule 13d-3 promulgated under the Act) of more than 30% of the Voting Stock of
the Employer; (ii) the majority of the Board consists of individuals other than
Incumbent Directors, which term means the members of the Board on the Effective
Date; provided that any person becoming a director subsequent to such date whose
election or nomination for election was supported by two-thirds of the directors
who then comprised the Incumbent Directors shall be considered to be an
Incumbent Director; (iii) the Employer adopts any plan of liquidation providing
for the distribution of all or substantially all of its assets; (iv) the
Employer transfers all or substantially all of its assets or business (unless
the shareholders of the Employer immediately prior to such transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the Voting Stock of the Employer, all of the Voting Stock or other
ownership interests of the entity or entities, if any, that succeed to the
business of the Employer); or (v) any merger, reorganization, consolidation or
similar transaction unless, immediately after consummation of such transaction,
the shareholders of the Employer immediately prior to the transaction hold,
directly or indirectly, more than 50% of the Voting Stock of the Employer or the
Employer’s ultimate parent company if the Employer is a subsidiary of another
corporation (there being excluded from the number of shares held by such
shareholders, but not from the Voting Stock of the combined company, any shares
received by

 

16



--------------------------------------------------------------------------------

Affiliates of such other company in exchange for stock of such other company).
For purposes of this Change in Control definition, the “Employer” shall include
any entity that succeeds to all or substantially all of the business of the
Employer and “Voting Stock” shall mean securities of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.

“Confidential Information” means information constituting trade secrets or
proprietary information belonging to or regarding the Employer or any of its
Affiliates or other confidential financial information, operating budgets,
strategic plans or research methods, personnel data, projects or plans, or
non-public information regarding the Employer or any of its Affiliates. Without
limiting the foregoing, “Confidential Information” shall include, but shall not
be limited to, any of the following information relating to the Employer:
(i) information regarding the Employer’s business proposals, (ii) manner of the
Employer’s operations, and methods of selling or pricing any products or
services; (iii) the identity of persons or entities actually conducting or
considering conducting business with the Employer, and any information in any
form relating to such persons or entities and their relationship or dealings
with the Employer; (iv) any trade secret or confidential information of or
concerning any business operation or business relationship; (v) computer
databases, software programs and information relating to the nature of the
hardware or software and how said hardware or software are used in combination
or alone; (vi) information concerning personnel, confidential financial
information, customer or customer prospect information, information concerning
subscribers, subscriber and customer lists and data, methods and formulas for
estimating costs and setting prices, engineering design standards, testing
procedures, research results (such as marketing surveys, programming trials or
product trials), cost data (such as billing, equipment and programming cost
projection models), compensation information and models, business or marketing
plans or strategies, deal or business terms, budgets, vendor names, programming
operations, product names, information on proposed acquisitions or dispositions,
actual performance compared to budgeted performance, long-range plans, internal
financial information (including but not limited to financial and operating
results for certain offices, divisions, departments, and key market areas that
are not disclosed to the public in such form), results of internal analyses,
computer programs and programming information, techniques and designs, and trade
secrets; (vii) information concerning the Employer’s employees, officers,
directors and shareholders; and (viii) any other trade secret or information of
a confidential or proprietary nature. For purposes hereof, “Employer” shall
include the Employer and any and all of its Affiliates.

“Date of Termination” means (i) if Executive’s employment is terminated by
Executive’s death, the date of Executive’s death; (ii) if Executive’s employment
is terminated because of Executive’s Disability pursuant to Section 9(a)(ii)(A),
30 days after Notice of Termination, provided that Executive shall not have
returned to the performance of Executive’s duties on a full-time basis during
such 30-day period; (iii) if Executive’s employment is terminated by the
Employer pursuant to Section 9(a)(ii)(B) or by Executive pursuant to
Section 9(a)(ii)(B), the date specified in the Notice of Termination; or (iv) if
Executive’s employment is terminated during the Employment Period other than
pursuant to Section 9(a), the date on which Notice of Termination is given.

“Extended Term” shall have the meaning set forth in Section 3.

 

17



--------------------------------------------------------------------------------

“Good Reason” means, unless otherwise agreed to in writing by Executive, (i) any
adverse change in Executive’s titles; (ii) any reduction in Executive’s Base
Salary; (iii) a material diminution in Executive’s authority, responsibilities
or duties; (v) the assignment of duties materially inconsistent with Executive’s
position or status with the Employer as of the date hereof; (vi) a relocation of
Executive’s primary place of employment to a location more than 50 miles further
from the offices of the Employer as of the Effective Time near Los Angeles,
California; (vii) any other material breach of the terms of this Agreement or
(viii) the failure of the Employer to obtain the assumption in writing of its
obligations under this Agreement by any successor to all or substantially all of
the assets of the Employer within 15 days after a merger, consolidation, sale or
similar transaction. In order to invoke a termination for Good Reason, Executive
must notify the Employer of the existence of an event of Good Reason within 90
days of the occurrence of such event, the Employer must fail to cure such event
within 30 days of such notice and Executive must terminate his employment within
10 days of the expiration of such period.

“Non-Compete Period” means the period commencing on the Effective Date and
ending twenty-four months after the expiration of the Employment Period;
provided that except for purposes of Section 8(e), in the event Executive’s
employment is terminated by Employer without Cause or terminated by the
Executive for Good Reason the Non-Competition Period shall end on the Date of
Termination.

“Pro Rata Bonus” means an amount equal to the product of (i) the Annual Bonus
that would have been earned by Executive for the calendar year that includes the
Date of Termination if his employment had not terminated and (ii) a fraction the
numerator of which is the number of days that have elapsed as of the Date of
Termination during the calendar year that includes the Date of Termination and
the denominator of which is 365.

“Target Bonus” means an amount equal to 175% of Executive’s Base Salary.

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

PERINI CORPORATION By:  

/s/ Robert Band

Name:   Robert Band Title:   President and Chief Operating Officer EXECUTIVE

/s/ Ronald N. Tutor

Ronald N. Tutor

 

18



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

THIS RELEASE (this “Release”) is made as of this      day of             , by
and between Perini Corporation, a Massachusetts corporation (herein referred to
as “Company”), and Ronald N. Tutor, an individual (“Executive”).

PRELIMINARY RECITALS

A. Executive’s employment with the Company has terminated.

B. Executive and the Company are parties to an Employment Agreement, dated as of
the 2nd day of April, 2008 (the “Agreement”).

AGREEMENT

In consideration of the payments due Executive under the Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Executive, intending to be legally bound, does hereby, on behalf of himself
and his agents, representatives, attorneys, assigns, heirs, executors and
administrators (collectively, the “Executive Parties”) REMISE, RELEASE AND
FOREVER DISCHARGE the Company, its affiliates, subsidiaries, parents, joint
ventures, and its and their officers, directors, shareholders, members, and
managers, and its and their respective successors and assigns, heirs, executors,
and administrators (collectively, the “Company Parties”) from all causes of
action, suits, debts, claims and demands whatsoever in law or in equity, which
Executive or any of the Executive Parties ever had, now has, or hereafter may
have, by reason of any matter, cause or thing whatsoever, from the beginning of
Executive’s initial dealings with the Company to the date of this Release, and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to Executive’s employment relationship with
Company, the terms and conditions of that employment relationship, and the
termination of that employment relationship, including, but not limited to, any
claims arising under the Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621 et seq. (“ADEA”), Title VII of The Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1966, 42 U.S.C.
§1981, the Civil Rights Act of 1991, Pub. L. No. 102-166, the Americans with
Disabilities Act, 42 U.S.C. §12101 et seq., the Age Discrimination in Employment
Act, as amended, 29 U.S.C. §621 et seq., the Fair Labor Standards Act, 29 U.S.C.
§201 et seq., the National Labor Relations Act, 29 U.S.C. §151 et seq., and any
other claims under any federal, state or local common law, statutory, or
regulatory provision, now or hereafter recognized, but not including such claims
to payments and other rights provided Executive under the Agreement. This
Release is effective without regard to the legal nature of the claims raised and
without regard to whether any such claims are based upon tort, equity, implied
or express contract or discrimination of any sort. Except as specifically
provided herein, it is expressly understood and agreed that this Release shall
operate as a clear and unequivocal waiver by Executive of any claim for accrued
or unpaid wages, benefits or any other type of payment.



--------------------------------------------------------------------------------

2. Executive expressly waives all rights afforded by any statute which limits
the effect of a release with respect to unknown claims. Executive understands
the significance of his release of unknown claims and his waiver of statutory
protection against a release of unknown claims.

3. Executive agrees that he will not be entitled to or accept any benefit from
any claim or proceeding within the scope of this Release that is filed or
instigated by him or on his behalf with any agency, court or other government
entity.

4. The parties agree and acknowledge that the Agreement, and the settlement and
termination of any asserted or unasserted claims against the Company and the
Company Parties pursuant to this Release, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by the Company or any of the Company Parties to
Executive.

5. Executive certifies and acknowledges as follows:

(a) That he has read the terms of this Release, and that he understands its
terms and effects, including the fact that he has agreed to RELEASE AND FOREVER
DISCHARGE the Company and all Company Parties from any legal action or other
liability of any type related in any way to the matters released pursuant to
this Release other than as provided in the Agreement and in this Release.

(b) That he understands the significance of his release of unknown claims and
his waiver of statutory protection against a release of unknown claims.
Accordingly, Executive expressly waives any and all rights and benefits under
Section 1542 of the California Civil Code, which states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

(c) That he is waiving all rights to sue or obtain equitable, remedial or
punitive relief from any or all Company Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, attorneys’
fees and any form of injunctive relief. Notwithstanding the above, he further
acknowledges that he is not waiving and is not being required to waive (i) any
right that cannot be waived under law, including the right to file an
administrative charge or to participate in an administrative investigation or
proceeding; provided, however, that he disclaims and waives any right to share
or participate in any monetary award resulting from the prosecution of such
charge or investigation or proceeding, (ii) any claim for indemnity pursuant to
the Company’s by-laws, articles of incorporation or Section 12 of the Agreement
or (iii) any claim for Accrued Benefits (as defined in the Agreement, [or
(iv) claim for benefits pursuant to Sections 10(c), 10(d) or 11] [NTD: Clause iv
to be conformed to delete reference to Section 10(d) or 11 if a Change in
Control has not occurred prior to termination date]

 

2



--------------------------------------------------------------------------------

(d) That he has signed this Release voluntarily and knowingly in exchange for
the consideration described herein, which he acknowledges is adequate and
satisfactory to him and which he acknowledges is in addition to any other
benefits to which he is otherwise entitled.

(e) That he has been and is hereby advised in writing to consult with an
attorney prior to signing this Release.

(f) That he does not waive rights or claims that may arise after the date this
Release is executed or those claims arising under the Agreement with respect to
payments and other rights due Executive on the date of, or during the period
following, the termination of his Employment.

(g) That the Company has provided him with adequate opportunity, including a
period of twenty-one (21) days from the initial receipt of this Release and all
other time periods required by applicable law, within which to consider this
Release (it being understood by Executive that Executive may execute this
Release less than 21 days from its receipt from the Company, but agrees that
such execution will represent his knowing waiver of such 21-day consideration
period), and he has been advised by the Company to consult with counsel in
respect thereof.

(h) That he has seven (7) calendar days after signing this Release within which
to rescind, in a writing delivered to the Company, the portion of this Release
related to claims arising under ADEA or any other claim arising under any other
federal, state or local law that requires extension of this revocation right as
a condition to the valid release and waiver of such claim.

(i) That at no time prior to or contemporaneous with his execution of this
Release has he filed or caused or knowingly permitted the filing or maintenance,
in any state, federal or foreign court, or before any local, state, federal or
foreign administrative agency or other tribunal, any charge, claim or action of
any kind, nature and character whatsoever (“Claim”), known or unknown, suspected
or unsuspected, which he may now have or has ever had against the Company
Parties which is based in whole or in part on any matter referred to in
Section 1 above; and, subject to the Company’s performance under this Release,
to the maximum extent permitted by law, Executive is prohibited from filing or
maintaining, or causing or knowingly permitting the filing or maintaining, of
any such Claim in any such forum. Executive hereby grants the Company his
perpetual and irrevocable power of attorney with full right, power and authority
to take all actions necessary to dismiss or discharge any such Claim. Executive
further covenants and agrees that he will not encourage any person or entity,
including but not limited to any current or former employee, officer, director
or stockholder of the Company, to institute any Claim against the Company
Parties or any of them, and that except as expressly permitted by law or
administrative policy or as required by legally enforceable order he will not
aid or assist any such person or entity in prosecuting such Claim.

 

3



--------------------------------------------------------------------------------

6. Miscellaneous

(a) This Release and the Agreement, and any other documents expressly referenced
therein, constitute the complete and entire agreement and understanding of
Executive and the Company with respect to the subject matter hereof, and
supersedes in its entirety any and all prior understandings, commitments,
obligations and/or agreements, whether written or oral, with respect thereto; it
being understood and agreed that this Release and including the mutual
covenants, agreements, acknowledgments and affirmations contained herein, is
intended to constitute a complete settlement and resolution of all matters set
forth in Section 1 hereof.

(b) The Company Parties are intended third-party beneficiaries of this Release,
and this Release may be enforced by each of them in accordance with the terms
hereof in respect of the rights granted to such Company Parties hereunder.
Except and to the extent set forth in the preceding two sentences, this Release
is not intended for the benefit of any Person other than the parties hereto, and
no such other person or entity shall be deemed to be a third party beneficiary
hereof. Without limiting the generality of the foregoing, it is not the
intention of the Company to establish any policy, procedure, course of dealing
or plan of general application for the benefit of or otherwise in respect of any
other employee, officer, director or stockholder, irrespective of any similarity
between any contract, agreement, commitment or understanding between the Company
and such other employee, officer, director or stockholder, on the one hand, and
any contract, agreement, commitment or understanding between the Company and
Executive, on the other hand, and irrespective of any similarity in facts or
circumstances involving such other employee, officer, director or stockholder,
on the one hand, and Executive, on the other hand.

(c) The invalidity or unenforceability of any provision of this Release shall
not affect the validity or enforceability of any other provision of this
Release, which shall otherwise remain in full force and effect.

(d) This Release may be executed in separate counterparts, each of which shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

(e) The obligations of each of the Company and Executive hereunder shall be
binding upon their respective successors and assigns. The rights of each of the
Company and Executive and the rights of the Company Parties shall inure to the
benefit of, and be enforceable by, any of the Company’s, Executive’s and the
Company Parties’ respective successors and assigns. The Company may assign all
rights and obligations of this Release to any successor in interest to the
assets of the Company.

(f) No amendment to or waiver of this Release or any of its terms shall be
binding upon any party hereto unless consented to in writing by such party.

(g) ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN

 

4



--------------------------------------------------------------------------------

ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAW
OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

*    *    *    *     *

 

5



--------------------------------------------------------------------------------

Intending to be legally bound hereby, Executive and the Company have executed
this Release as of the date first written above.

 

RONALD N. TUTOR By:  

             

  Ronald N. Tutor PERINI CORPORATION By:  

             

Name:   Robert Band Title:   President and Chief   Operating Officer

READ CAREFULLY BEFORE SIGNING

I have read this Release and have been given adequate opportunity, including 21
days from my initial receipt of this Release, to review this Release and to
consult legal counsel prior to my signing of this Release. I understand that by
executing this Release I will relinquish certain rights or demands I may have
against the Company Parties or any of them.

 

 

[Name]

 

Witness:

 

 

6